Order, Supreme Court, Bronx County (Edgar G. Walker, J.), entered October 19, 2009, which dismissed the petition brought pursuant to CPLR article 78 seeking, inter alia, to vacate respondent’s determination that petitioner was guilty of driving at an excessive rate of speed, unanimously affirmed, without costs.
Petitioner is not entitled to dismissal of the subject charges on the basis that the New York City Police Department (NYPD) failed to fully comply with a subpoena. It is well established that the CPLR and the CPL are not binding on respondent and the procedures set forth therein do not apply to proceedings conducted by it unless specifically authorized (see 15 NYCRR *480123.1). In any event, the NYPD produced the relevant “speed detection device” petitioner sought, namely, the trained and qualified officer who physically observed petitioner traveling nearly 100 miles per hour in a 50-miles-per-hour zone. The NYPD also produced a certified copy of the document showing that the speedometer in the officer’s vehicle, which he used to pace petitioner’s speed, was properly calibrated and functioning properly (see People v Olsen, 22 NY2d 230, 232 [1968]; Matter of Stamos v Appeals Bd. of N.Y. State Dept. of Motor Vehs., 309 AD2d 572 [2003], lv denied 1 NY3d 505 [2003]). Concur— Gonzalez, P.J., Tom, Andrias, Acosta and Abdus-Salaam, JJ.